Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel John A. Milano, a Justice of the Supreme Court, Queens County, to vacate so much of his order dated April 24, 1997, entered in the underlying case entitled Glickson v Eli Lilly & Co., under Queens County Index No. 18759/87, insofar as it directed Finz & Finz, P. C., to submit a detailed bill for legal services directly to the plaintiffs in that action and did not require Finz & Finz, P. C., to submit a copy of the bill to the petitioner, the former attorney for the plaintiffs in the underlying action.
Motion by the respondent to dismiss the proceeding.
Ordered that the motion is granted; and it is further,
*710Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought (see, Matter of Sommer v Harrington, 198 AD2d 508). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.